      Case 9:21-cv-00063-DLC-KLD Document 16 Filed 06/15/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


SITE 2020 INCORPORATED,                            CV 21-63-M-DLC-KLD

                      Plaintiff,
                                                   ORDER
vs.

SUPERIOR TRAFFIC SERVICES,
LLC,

                      Defendant.

      Defendant moves for the admission of Andrew F. Halaby and Erik M. Bokar

to practice before this Court in this case with Antoinette M. Tease to act as local

counsel. Mr. Halaby and Mr. Bokar’s applications appear to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Andrew F. Halaby and Erik M. Bokar pro hac vice is GRANTED on the condition

that Mr. Halaby and Mr. Bokar shall do their own work. This means that Mr.

Halaby and Mr. Bokar must do their own writing, sign their own pleadings,

motions, and briefs, and appear and participate personally. Counsel shall take

steps to register in the Court’s electronic filing system (“CM-ECF”). Further

information is available on the Court’s website, www.mtd.uscourts.gov, or from

the Clerk’s Office.
     Case 9:21-cv-00063-DLC-KLD Document 16 Filed 06/15/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Halaby and Mr. Bokar, within fifteen (15) days of the date of this Order, each

file a pleading acknowledging admission under the terms set forth above.

      DATED this 15th day of June, 2021.



                                      _______________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge
